Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated November 6, 2006 To The Prospectus Dated April 28, 2006 For Your Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Variable Annuity Account B of ING Life Insurance and Annuity Company This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. These investment portfolio changes, underlined in the following excerpts of Appendix III  Description of Underlying Funds, are all effective November 6, 2006 - with all references in the prospectus changed accordingly: Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING BlackRock Large Cap Growth Portfolio (formerly, Seeks long-term growth of capital. ING Mercury Large Cap Growth Portfolio) (Class S) Investment Adviser: Directed Services, Inc. Investment Subadviser: BlackRock Investment Management, LLC (formerly, Mercury Advisors) ING FMR SM Large Cap Growth Portfolio (formerly, Seeks growth of capital over the long term. ING FMR SM Earnings Growth Portfolio) (Class I) Investment Adviser: Directed Services, Inc. Investment Subadviser: Fidelity Management & Research Co. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. (formerly, ING JPMorgan Small Cap Equity Portfolio) (Class I) Investment Adviser: Directed Services, Inc. Investment Subadviser: J.P. Morgan Investment Management Inc. ING Wells Fargo Mid Cap Disciplined Portfolio (Class S) Seeks long-term capital growth. Investment Adviser: Directed Services, Inc. Investment Subadviser: Wells Capital Management, Inc. (formerly, Wells Capital Management) ING Wells Fargo Small Cap Disciplined Portfolio Seeks long-term capital appreciation. (Class S) Investment Adviser: Directed Services, Inc. Investment Subadviser: Wells Capital Management, Inc. (formerly, Wells Capital Management) 141673  ILIAC Variable Annuity (AVA) 1 11/6/06
